THE THIRTEENTH COURT OF APPEALS

                                   13-18-00345-CR


                                Jackie Lee Gandee Jr.
                                          v.
                                  The State of Texas


                                 On Appeal from the
                      County Court of Matagorda County, Texas
                             Trial Cause No. 2018-0021


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

August 9, 2018